Exhibit 10.1




NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF IN
THE ABSENCE OF (A) AN EFFEC­TIVE REGISTRATION STATEMENT WITH RESPECT TO THIS
SECURITY, FILED AND MADE EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND SUCH APPLICABLE STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL
ADDRESSED AND SATISFACTORY TO THE ISSUER TO THE EFFECT THAT REGISTRATION UNDER
SUCH ACT AND SUCH APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.




PROMISSORY NOTE




$

Orangeburg, NY

May    , 2013




FOR VALUE RECEIVED, the undersigned, OSL Holdings, Inc. (“Maker”), whose address
is 60 Dutch Hill Rd, Suite 15, Orangeburg NY 10962, hereby unconditionally
promises to pay to                , (“Payee”), the principal sum of $          
together with 12% annum interest in lawful money of the United States of
America.  




1.

Definitions.  The following terms shall have the meanings assigned to them in
this Section 1.




“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized to be closed under the laws of the State of New York.




“Maximum Rate,” means the maximum nonusurious interest rate that at any time may
be contracted for, taken, reserved, charged, or received on the indebtedness
evidenced by this Note.




“Note” shall refer to and mean this Promissory Note.




2.

Payment of Principal.  The principal of this Note shall be due and payable upon
written demand from Payee.  All past-due principal of this Note shall bear
interest until paid at the Maximum Rate or, if no Maximum Rate is established by
applicable law, at the rate of 15% per annum.




3.

Payment Date.  Should the principal of this Note become due and payable on any
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day.  All payments made to Payee by Maker hereunder
shall be applied first to accrued interest and then to principal.  Payments
received by Payee after 6:00 o’clock p.m. EST on any Business Day shall be
deemed to have been received on the following Business Day.




4.

Optional Prepayment.  This note may be prepaid without penalty, in whole or in
part, at any time.




5.

Events of Default; Acceleration; Recourse.  An “Event of Default” shall exist
under this Note if any one or more of the following events shall occur:




(a)

Maker shall fail to pay when due any principal of this Note;




(b)

Maker shall: (i) apply for or consent to the appointment of a receiver, trustee,
or intervenor, custodian or liquidator of all or a substantial part of its
assets, (ii) be adjudicated as bankrupt or insolvent or file a voluntary
petition for bankruptcy or admit in writing that it is unable to pay its debts
as they become due, (iii) make a general assignment for the benefit of
creditors, (iv) file a petition or answer seeking reorganization or an
arrangement with creditors or to take advantage of any bankruptcy or insolvency
laws, (v) file an answer admitting the material allegations of, or consent to,
or default in answering, a petition filed against it in any bankruptcy,
reorganization, or insolvency proceeding, or any action for the purpose of
effecting any of the foregoing; or (vi) an order, judgment or decree shall be
entered by any court of competent jurisdiction or other competent authority
approving a petition appointing a receiver, trustee, intervenor or liquidator of
all of its assets, and such order, judgment or decree shall continue unstayed
and in effect for a period of sixty (60) days.




6.

Notice.  Whenever this Note requires or permits any notice, approval, request or
demand from one party to another, the notice, approval, request or demand must
be in writing and shall be deemed to have been given when personally served or
when deposited in the United States mail, registered or certified, return
receipt requested, addressed to the party to be notified at the following
address (or at such other address as may have been designated by written
notice):





- 1 -




--------------------------------------------------------------------------------




Maker:

 

OSL Holdings, Inc.

60 Dutch Hill Rd, Suite 15

Orangeburg, NY 10962

Website:

Phone:

Email:

 

 

 

 

 

 

Payee:

 

 




In the event that the payee hereof shall fail to give notice of default to Maker
as provided herein, the sole and exclusive remedy of Maker for such failure
shall be to seek appropriate equitable relief to enforce this agreement to give
such notice and to have any acceleration of the maturity hereof postponed or
revoked and foreclosure proceedings in connection therewith delayed or
terminated pending or upon the curing of such default in the manner and during
the period of time hereinbefore set out, and Maker shall have no right to
damages or any other type of relief not herein specifically set out against the
payee hereof, all of which damages or other relief are expressly waived by
Maker.  The foregoing is not intended and shall not be deemed under any
circumstances to require the payee hereof to give notice of any type or nature
to Maker not expressly required by other provisions of this Note.




7.

Miscellaneous.




(a)

Governing Law.  This Note is being executed and delivered, and is intended to be
performed, in the State of New York  Except to the extent that the laws of the
United States may apply to the terms hereof, the substantive laws of the State
of New York shall govern the validity, construction, enforcement and
interpretation of this Note.  In the event of a dispute involving this Note or
any other instruments executed in connection herewith, the parties irrevocably
agree that exclusive venue for such dispute shall lie in any court of competent
jurisdiction in New York, and the parties waive any claim that such forum is
inappropriate or inconvenient.




(b)

Limitations on Interest.  Regardless of any provisions contained in this Note,
Payee shall never be deemed to have contracted for or be entitled to receive,
collect or apply as interest on this Note, any amount in excess of the Maximum
Rate, and, in the event Payee ever receives, collects or applies as interest any
such excess, such amount that would be excessive interest shall be applied to
the reduction of the unpaid principal balance of this Note, and, if the
principal balance of this Note is paid in full, any remaining excess shall
forthwith be paid to Maker.  In determining whether or not the interest paid or
payable under any specific contingency exceeds the Maximum Rate, Maker and Payee
shall, to the maximum extent permitted under applicable law, (i) characterize
any non-principal payment (other than payments that are expressly designated as
interest payments hereunder) as an expense or fee, rather than as interest,
(ii) exclude voluntary prepayments and the effect thereof, and (iii) spread the
total amount of interest throughout the entire contemplated term of this Note so
that the interest rate is uniform throughout such term.




(c)

Waivers.  Maker agrees to waive presentment and demand for payment, protest,
notice of protest, notice of intent to accelerate, notice of acceleration, and
notice of default, and agree that their liability under this Note shall not be
affected by any renewal or extension in the time of payment hereof, or by any
increases or indulgences, or by any release or change in any security for the
payment of this Note, and hereby consent to any and all renewals, extensions,
increases, indulgences, releases or changes, regardless of the number of such
renewals, extensions, increases, indulgences, releases or changes.




(d)

Costs of Collection.  If this Note is not paid when due or if an Event of
Default occurs, Maker promises to pay all costs of enforcement and collection,
including reasonable attorney’s fees, whether or not any action or proceeding is
brought to enforce the provision hereof.




(e)

Partial Invalidity.  The unenforceability or invalidity of any provision of this
Note shall not affect the enforceability or validity of any other provision of
this Note.




(f)

Amendment.  This Note may be amended or modified only by written instrument(s)
duly executed by both Maker and Payee.





- 2 -




--------------------------------------------------------------------------------




THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN MAKER AND PAYEE CONCERNING THE
MATTERS HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.




THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.







 

MAKER:

 

OSL Holdings, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PAYEE:

 

 

 

 

 

 

 

 

By:

 








- 3 -


